In an action to recover damages, based upon an allegedly illegal arrest and assault, defendant appeals from an order of the Supreme Court, Queens County, dated March 15, 1962, which granted plaintiff’s motion, pursuant to section 549 of the Civil Practice Act, to set aside the jury’s verdict in favor of defendant, and which directed a new trial. Order reversed, without costs, plaintiff’s motion denied, and verdict for defendant reinstated. On the proof adduced, it may not be held that the evidence preponderated so greatly in favor of the plaintiff as to establish that the jury’s verdict for the defendant could not have been reached upon any fair interpretation of the evidence (cf. Areson v. Hempstead Bus Corp., 14 A D 2d 790). We again call attention to the rule that when the trial court sets aside a verdict, the reasons for such action should be stated (Coleman v. Brooklyn & Queens Tr. Corp., 252 App. Div. 215, 216). Beldock, P. J., Klenfeld, Christ, Brennan and Rabin, JJ., concur.